Title: To Thomas Jefferson from Daniel L. Hylton, 2 February 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Virginia Feby. 2th. 1792
          
          Your esteem’d favour of 8th. last month I received, with the Bill for your son in law Mr. Randolph, who was here at the time and delivered it to him. Since the rect. of your favour have made diligent search for your tobo. but cannot find more than the two Hhds. mentioned to you in my last. The bearer Mr. Pope who will deliver you this, is now on his way to Philadelphia to solicit a commission from congress to go against the Indians and who was in the last action under Genl. St. Clair. His conduct, as I am informd, in that engagement, merits the esteem of his country and flatter myself from the credentials he carrys with him, will receive your countenance and every friendly service you can render him on this occasion. Mrs. Hylton unites with me in wishing you & yours every happiness & am dear Sir your friend & Servt.,
          
            Danl. L. Hylton
          
        